t c summary opinion united_states tax_court abdul med bangura petitioner v commissioner of internal revenue respondent docket no 28777-09s filed date abdul med bangura pro_se r jeffrey knight for respondent jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax an addition_to_tax under sec_6651 of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure for after concessions the issues remaining for decision are whether petitioner is entitled to deduct certain business_expenses as reported on schedule c profit or loss from business whether petitioner underreported schedule c gross_receipts by dollar_figure whether petitioner is liable for an addition_to_tax pursuant to sec_6651 and whether petitioner is liable for the sec_6662 accuracy-related_penalty all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in maryland when the petition was filed petitioner received a master’s degree in accounting and taxation from southeastern university in washington d c and is a certified_public_accountant c p a in he was licensed in maryland during petitioner was the owner and sole_proprietor of amb cpa services which provided tax preparation services for to clients petitioner is currently pursuing a law degree petitioner filed his form_1040 u s individual_income_tax_return on date almost months after it was due computing his tax using a filing_status of married_filing_separately he did not file form_4868 application_for automatic_extension of time to file u s individual_income_tax_return and the record does not indicate that he otherwise requested an extension of time to file his income_tax return on his income_tax return petitioner reported net business income of dollar_figure the difference between the reported schedule c gross_receipts of dollar_figure and the claimed schedule c business_expenses of dollar_figure the claimed business_expenses consisted of dollar_figure for business supplies dollar_figure for other expenses and dollar_figure for car and truck expenses on schedule a itemized_deductions petitioner deducted dollar_figure consisting of dollar_figure for state and local_taxes paid and dollar_figure for mortgage interest_paid in the notice_of_deficiency respondent disallowed the claimed schedule a deductions on the 1petitioner’s wife timely filed a form_1040 for the return which petitioner prepared applied head_of_household filing_status and zero taxable_income was reported thereon on the return petitioner’s wife claimed entitlement to an earned_income_credit of dollar_figure and a child_tax_credit of dollar_figure basis of petitioner’s failure to substantiate that he incurred and or paid such expenditures respondent acting through revenue_agent james c brown the examining agent began an examination of petitioner’s income_tax return in date as a compliance check at the conclusion of the audit of petitioner’s and income_tax returns in doing so the examining agent noticed that the relatively small amount of income petitioner reported on his income_tax return did not support the itemized_deductions and the schedule c expenses as stated on the tax_return on date after completing a financial status analysis for the examining agent notified petitioner that his income_tax return was under examination the examining agent set up an initial appointment to discuss petitioner’s tax_return and sent an information_document_request idr to him the idr requested that petitioner provide books_and_records for his tax_return preparation business including documents to substantiate his claimed business_expenses the examining agent wanted to discuss the idr with petitioner at a manager’s conference which petitioner requested relating to the closing of the audit of his and tax returns 2respondent concedes that petitioner is entitled to a deduction of dollar_figure for real_estate_taxes paid and a mortgage interest_deduction of dollar_figure for a total of dollar_figure the manager’s conference was scheduled for date but at petitioner’s request it was rescheduled to july that manager’s conference was canceled by petitioner after petitioner canceled the manager’s conference the examining agent closed the audit of petitioner’s and tax returns leaving open for examination the tax_year in connection with the audit of his and tax returns petitioner told the examining agent that he was not required to provide the internal_revenue_service with any records or documentation other than those which had been submitted with his income_tax returns indeed petitioner never provided the examining agent with documents of any kind with respect to years and during the audit for those years nor did petitioner respond to the idr for on date the examining agent mailed petitioner a second idr for and issued bank summonses to obtain information with respect to two bank accounts known to be held by petitioner petitioner filed a motion in federal court the record does not reveal which federal court to quash the summonses that motion was denied thereafter the bank complied with respondent’s summonses the information the bank provided was insufficient to show that petitioner received any material amount of income during of the two accounts summoned one showed that it had been closed and the other showed deposits of approximately dollar_figure inasmuch as petitioner did not respond to the second idr and because the bank records were not illuminating in date the examining agent mailed a third idr for to petitioner petitioner did not provide any information or documentation in response to this idr the examining agent then used the source_and_application_of_funds_method to reconstruct petitioner’s income for applying the guidelines set forth in the internal_revenue_manual irm the examining agent used this method to determine petitioner’s income indirectly because the schedule c business_expenses and claimed schedule a itemized_deductions exceeded the income reported on petitioner’s income_tax return the source_and_application_of_funds_method reconstructs the estimated amount of the taxpayer’s income by determining the excess of the taxpayer’s expenditures_for the year over his known sources of income the examining agent calculated petitioner’s expenditures to be dollar_figure by adding petitioner’s schedule a deductions of mortgage interest and real_estate_taxes paid totaling dollar_figure petitioner’s schedule a state and local 3as mentioned supra note respondent conceded that petitioner is entitled to schedule a deductions totaling dollar_figure which is greater than the dollar_figure claimed on petitioner’s tax_return the examining agent used this greater amount in continued tax deduction of dollar_figure petitioner’s schedule c expenses for business supplies and what petitioner listed as other expenses totaling dollar_figure and an estimate of petitioner’s personal living_expenses for of dollar_figure from the dollar_figure the examining agent subtracted dollar_figure the amount petitioner reported as schedule c gross_receipts thus the examining agent determined petitioner had an excess application of funds ie unreported income for totaling dollar_figure dollar_figure - dollar_figure in estimating petitioner’s personal living_expenses eg food housing transportation etc the examining agent used the bureau of labor statistics bls consumer expenditure survey the survey for the south region which is the region for maryland the estimate for personal living_expenses includes mortgage interest_expense property taxes and state and local_taxes because the examining agent used petitioner’s actual expenses with respect to the mortgage interest property taxes and state and local_taxes he subtracted the survey’s estimates for these items from his calculation continued reconstructing petitioner’s income 4the examining agent did not include petitioner’s claimed schedule c car and truck expenses of dollar_figure in his reconstruction of petitioner’s income because there was a possibility that depreciation a noncash item was included in those expenses although the examining agent used the business_expenses set forth on schedule c in reconstructing petitioner’s income he determined that deductions for these expenses should be disallowed for lack of substantiation the examining agent also determined that for petitioner was liable for an addition_to_tax pursuant to sec_6651 for failure_to_file a timely return and an accuracy-related_penalty pursuant to sec_6662 i disallowed deductions discussion deductions are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to all deductions claimed rule a 503_us_79 292_us_435 moreover taxpayers must substantiate the amount and purpose of the item deducted 65_tc_87 affd per curiam 540_f2d_821 5th cir taxpayers are required to maintain records that are sufficient to enable the commissioner to determine their correct_tax liability see sec_6001 43_tc_824 sec_1_6001-1 income_tax regs under certain circumstances if a taxpayer establishes entitlement to a deduction but not the amount of the deduction the court may estimate the amount allowable 39_f2d_540 2d cir if the taxpayer provides some rational basis on which an estimate may be made 85_tc_731 a business supplies petitioner deducted schedule c business supply expenses of dollar_figure on his income_tax return at trial petitioner admitted he did not provide the examining agent with any documentation that would substantiate any of the claimed expenses nor did petitioner submit any substantiating documents at trial petitioner asserts that he was frantically busy learning how to establish and carry on a cpa practice but had little time to document the expenses and that his failure in this regard was an honest belief that the petitioner was not doing anything wrong we do not find petitioner’s assertion credible petitioner was a c p a operating a tax preparation business he knew or should have known that a taxpayer is required to substantiate all claimed deductions because petitioner failed to provide any documentary_evidence to substantiate the claimed schedule c business_expenses we have no reasonable basis on which to estimate the amount of expenses he incurred consequently we sustain respondent’s disallowance of a deduction for these expenses b other expenses petitioner deducted other expenses of dollar_figure on schedule c with respect to these expenses petitioner stated other expenses of dollar_figure may have been my i think that has to do with my enhanced educational sic petitioner was unable to recall the exact nature of the educational expenses but felt they probably were for classes taken in pursuit of a law degree petitioner failed to substantiate these expenses again we have no reasonable basis on which to estimate the amount of expenses petitioner incurred moreover even had petitioner substantiated these expenses educational expenses are not deductible if they are part of a course of study that will qualify the taxpayer in a new trade_or_business sec_1 b income_tax regs consequently we sustain respondent’s disallowance of the deduction for these expenses c car and truck expenses cars and trucks are listed_property pursuant to sec_280f l isted property is subjected to the heightened substantiation requirements of sec_274 again petitioner provided no substantiation with respect to these expenses indeed petitioner was unclear as to whether he used his vehicle for both business and personal_use consequently we sustain respondent’s disallowance of a deduction for these expenses ii unreported income in determining the tax_deficiency for the examining agent reconstructed petitioner’s income using the source_and_application_of_funds_method sec_6001 requires all taxpayers to maintain sufficient records to determine their correct_tax liabilities where a taxpayer fails to keep the required books_and_records or if the records the taxpayer maintains do not clearly reflect income the commissioner is authorized by sec_446 to reconstruct the taxpayer’s income in accordance with a method that clearly reflects the full amount of income received 92_tc_661 meneguzzo v commissioner supra pincite the income reconstruction method used need only be reasonable in light of all the surrounding facts and circumstances petzoldt v commissioner supra pincite the source_and_application_of_funds_method is well accepted as an appropriate method of reconstructing a taxpayer’s income 319_us_503 this income reconstruction method is based upon the assumption that the amount by which a taxpayer’s cash expenditures during the year exceed the taxpayer’s known sources of income is income unless the taxpayer can show that the expenditures were made from a nontaxable source of funds a deficiency determined by the use of this income reconstruction method is presumptively correct and the burden_of_proof is upon the taxpayer to demonstrate otherwise 85_tc_927 to meet his burden the taxpayer must prove either that someone else made the expenditures or that the funds used were obtained from a nontaxable source such as a loan an inheritance or assets on hand at the beginning of the year id pincite in 348_us_121 the supreme court limited the commissioner’s use of the net_worth_method of reconstructing income by requiring the commissioner to track down relevant leads furnished by the taxpayer which are reasonably susceptible of being checked and by requiring the commissioner to show that increases in net_worth are attributable to currently taxable_income this court has held this limitation to be applicable in cases involving the source_and_application_of_funds_method devenney v commissioner supra pincite however in 91_tc_273 we stated before the safeguards in holland are triggered the taxpayer must either explain the source of or provide alternative nontaxable sources for the discrepancy in his expenditures and his reported income this explanation commences respondent’s investigative requirements under holland petitioner testified that his wife helped pay the family_expenses yet a review of her tax_return shows that she did not have sufficient income to pay petitioner’s expenses moreover 5petitioner’s wife’s tax_return shows total income of continued even though petitioner’s wife was present in the courtroom she did not testify because she did not testify we assume her testimony would not have corroborated her husband’s testimony see 6_tc_1158 affd 162_f2d_513 10th cir petitioner presented no other source_of_income or explanation instead he argued that he was able to get money by hustling and bustling and he testified if i stand here right now to tell you exactly how i came through with all of those monies i would be i am under oath cautious of it but certainly lots of people helped on the record before us we conclude that the examining agent’s use of the source_and_application_of_funds_method was reasonable petitioner objects to the examining agent’s use of the survey to estimate his personal living_expenses asserting his actual living_expenses were less than the survey estimates and therefore use of the survey is inappropriate petitioner refused to provide the examining agent with documentation of his expenses which is the very reason the examining agent was forced to rely on the survey to estimate petitioner’s personal living_expenses continued dollar_figure tuition expenses of dollar_figure state and local income_tax of dollar_figure and unreimbursed employee_expenses of dollar_figure thus petitioner’s wife had but dollar_figure of disposable income for we have previously held that the commissioner has great latitude in determining a taxpayer’s tax_liability particularly where the taxpayer refuses to cooperate see 54_tc_1530 with no other option available use of the survey to estimate petitioner’s personal living_expenses provides a reasonable estimate of his income petitioner next asserts respondent has not carried their sic burden of proving that petitioner actually received the dollar_figure because respondent used a modified statistical method mixing average amounts sic for actual amounts in his use of the indirect method which sic has never been used in history of the treasury regulations thus petitioner objects to the examining agent’s use of petitioner’s actual expenses where available ie his mortgage interest_expense his real_estate tax expense and his state and local_tax expense as opposed to estimates used in the survey we find petitioner’s assertion unpersuasive the irm states that bls data ie the survey may be used to reconstruct income and that this statistical data may be used in conjunction with other available information including information from a taxpayer’s tax_return irm pt date the irm provides that statistical data should be used as the sole source of information only when all three of the following conditions are met a the taxpayer produces income other than as an employee b the taxpayer is a nonfiler and c the taxpayer is uncooperative id condition b is not herein present thus the examining agent was obliged by the irm to use petitioner’s known actual expenses in reconstructing his income we find respondent’s use of both the personal living expense estimates as set forth in the survey and petitioner’s actual expenses reasonable under the circumstances however the examining agent erred to an extent in calculating petitioner’s cash expenditures ie the application of funds the examining agent disallowed the amounts petitioner claimed on schedule c for business supplies and other expenses dollar_figure and dollar_figure respectively a total of dollar_figure because petitioner failed to substantiate these expenses but the examining agent used these disallowed unsubstantiated amounts in determining petitioner’s cash expenditures we believe it was not reasonable for the examining agent to disallow expenses for lack of substantiation on the one hand and then on the other hand claim that those unsubstantiated amounts reflect petitioner’s expenditures see cheesman v commissioner tcmemo_1994_509 consequently we hold that the examining agent may not use petitioner’s disallowed schedule c expenses to 6as noted supra note the examining agent did not include petitioner’s claimed car and truck expenses in his reconstruction of petitioner’s income 7in cherry v commissioner tcmemo_1998_360 the commissioner conceded at trial that a proper reconstruction of the taxpayer’s income using the source_and_application_of_funds_method would not include any deductions claimed by the taxpayer but disallowed by the commissioner reconstruct his income because of this error respondent must recalculate petitioner’s unreported income this can be done in the rule computation iii addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for a taxpayer’s failure to timely file an income_tax return unless the failure_to_file is due to reasonable_cause and not willful neglect this addition_to_tax consists of adding to the amount_required_to_be_shown_as_tax on the return percent of the amount of such tax for each complete or partial month in which the failure_to_file continues up to a maximum of percent in the aggregate id respondent has the burden of production pursuant to sec_7491 to satisfy that burden respondent must produce sufficient evidence demonstrating that it is appropriate to impose the addition_to_tax see 116_tc_438 once respondent has met his burden of production petitioner must come forward with evidence sufficient to persuade the court that respondent’s determination is incorrect id pincite respondent has satisfied his burden of production the record clearly reflects that petitioner did not timely file his income_tax return and petitioner has not demonstrated that his failure to timely file his income_tax return was due to reasonable cause8 and not due to willful neglect petitioner asserts that he filed late because respondent was auditing his and tax returns and in my view if these people were going hunting or fishing towards me or whatever is motivating them i’ll wait until there is a resolution on those audits before i file my tax_return for petitioner’s assertion that he delayed filing until the examining agent completed auditing his and tax returns even if relevant does not constitute reasonable_cause see 25_tc_934 affd 243_f2d_635 d c cir petitioner is therefore liable for the sec_6651 addition_to_tax however respondent must recompute the amount of the addition_to_tax to reflect the recalculation of petitioner’s unreported income this can be done in the rule computation iv sec_6662 accuracy-related_penalty sec_6662 imposes a 20-percent penalty on the portion of an underpayment_of_tax attributable to inter alia negligence or disregard of rules or regulations as provided in sec_6662 or a substantial_understatement_of_income_tax as 8reasonable cause requires a taxpayer to demonstrate that he exercised ordinary business care and prudence but nonetheless was unable to file a return within the prescribed time 469_us_241 bruner v commissioner tcmemo_1998_246 provided in sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 the sec_6662 accuracy-related_penalty does not apply where the taxpayer shows that there was reasonable_cause for the underpayment and that he acted in good_faith sec_6664 such a showing depends on the facts and circumstances of each case and includes the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs respondent has the burden of production pursuant to sec_7491 to satisfy that burden respondent must produce sufficient evidence showing that it is appropriate to impose the penalty see higbee v commissioner supra pincite on the record before us respondent has satisfied his burden by producing evidence that petitioner failed to keep books_and_records and failed to substantiate his claimed deductions petitioner has not demonstrated that there was reasonable_cause for the underpayment and that he acted in good_faith petitioner is a c p a and holds a master’s degree in accounting and taxation yet when asked by the examining agent to provide documentation to substantiate his claimed business_expenses he failed to do so petitioner asserted that this was not negligence rather it’s more or less when you’re starting out doing something like a medical doctor doing operations or maybe a lawyer representing somebody in the courtroom you have a lot to learn you do make mistakes here and there we find petitioner’s cavalier attitude unacceptable this is not what a reasonable person would do particularly a c p a we hold petitioner liable for the sec_6662 accuracy- related penalty however respondent must recompute the penalty according to our holding that there must be a recalculation of petitioner’s unreported income again this can be done in the rule computation we have considered all of petitioner’s contentions that are not discussed herein and we conclude they are without merit irrelevant and or moot to reflect the foregoing and respondent’s concessions decision will be entered under rule
